Citation Nr: 0406770	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  01-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pulmonary metastases, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied service connection 
for bilateral hearing loss and recurrent metastatic melanoma 
(presently recharacterized as malignant melanoma with 
pulmonary metastases, claimed as due to Agent Orange 
exposure).  The veteran perfected a timely appeal of this 
determination to the Board.

When this case was initially before the Board in January 
2003, his claim of service connection for bilateral hearing 
loss was denied, and thus this issue is no longer before the 
Board.  

In that January 2003 decision, the Board determined that the 
veteran's malignant melanoma with pulmonary metastases 
required further development.  Pursuant to the Board's 
instructions, pertinent medical records were obtained and the 
veteran was afforded a VA examination; a copy of the June 
2003 VA examination report, as well as an addendum to that 
report dated that same month, were associated with the claims 
folder.  The development was conducted pursuant to the 
authority granted to the Board by 38 C.F.R. § 19.9(a)(2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  
In light of the Federal Circuit's decision, in July 2003, the 
Board remanded the matter to the RO for its initial review of 
that evidence.  Because the RO has confirmed and continued 
its denial of the veteran's claim, the case has been returned 
to the Board for further appellate consideration.

In March 2003, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and 
was exposed to herbicides, including Agent Orange.

2.  The veteran is not shown to have lung cancer or any other 
disease determined by VA to be associated with presumed 
exposure to Agent Orange in connection with service in the 
Republic of Vietnam during the Vietnam era.  

3.  The evidence of record established that the veteran has 
metastatic melanoma of the right thigh with metastases to the 
lung (pulmonary metastases), which was first manifested in 
1998, many years after service, and is not related to disease 
or injury in service, including his exposure to herbicides, 
such as Agent Orange.


CONCLUSION OF LAW

The veteran's pulmonary metastases were not incurred in or 
aggravated by active service, nor may their incurrence during 
service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for pulmonary metastases, and that the 
requirements of the VCAA have in effect been satisfied.

In March 2001 and July 2003, the veteran was provided with VA 
examinations to determine the nature and extent of his 
pulmonary metastases and to obtain an opinion as to the 
etiology of this condition.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  He and his representative have been 
provided with a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially advised them of the evidence needed by the 
veteran to prevail on the claim.  In the RO's January and 
September 2001 letters, as well as in the Board's March 2003 
letter, VA notified the veteran of the evidence of record as 
well as that needed to substantiate his claim, and offered to 
assist him in obtaining any relevant evidence.  By way of 
these communications, VA gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).  As 
the veteran acknowledged in his October 2001 letter and 
reiterated and reiterated in a signed September 2003 
statement, however, there is no identified evidence that has 
not been accounted for, i.e., the veteran submitted and 
identified all pertinent evidence that he had in his 
possession.  Further, the veteran and his representative have 
been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a second remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development, and there is no reasonable possibility that 
further assistance would aid the veteran in substantiating 
his claim.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background

The veteran asserts, in essence, that service connection is 
warranted for his pulmonary metastases because he served in 
Vietnam and thus was presumed to be exposed to Agent Orange, 
has lung cancer, and VA has established a presumption of 
service connection for lung cancer based on Agent Orange 
exposure.

The Board notes that the service medical records are negative 
for complaints or findings of either melanoma or lung cancer, 
and that the veteran does not contend otherwise.  Thus, 
although the Board has reviewed the lay and medical evidence 
in detail, because it is clear that the veteran has been 
diagnosed as having metastatic melanoma of the right thigh 
with pulmonary metastases, the Board will focus its 
discussion on whether the veteran has lung cancer as well as 
whether his malignant melanoma is related to service.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The medical evidence shows that the veteran began receiving 
private medical care for a melanoma of the right lateral 
thigh in late 1998; he was treated at Onslow Memorial 
Hospital (Onslow), Duke University Hospital (Duke), and at 
Eastern Carolina Internal Medicine (Eastern Carolina).  

These private records show that the veteran was diagnosed at 
Onslow in November 1998 as having a pigmented lesion of the 
right lateral thigh that was found to be melanoma.  Later 
that month, the veteran had the lesion surgically excised.  
These records disclose, however, that in November 1999, after 
a relapse, the veteran was diagnosed as having a lymph node 
with metastatic melanoma.  In September 2000, however, a CT 
guided FNA (fine-needle aspiration) revealed that the veteran 
had malignant cells in his right lower nodule that were 
consistent with metastatic malignant melanoma.

In March 2001, the veteran was afforded a VA examination.  
Subsequent to his review of the veteran history and physical 
examination, the physician diagnosed the veteran as having 
recurrent metastatic melanoma with pulmonary dominant 
disease.

Based on the above evidence, in the May 2001 rating decision 
on appeal, the RO denied service connection for recurrent 
metastatic melanoma.

The veteran appealed, and in support submitted a June 2001 
report prepared by Dr. Kenneth S. Wurtz, one of his treating 
physicians at Eastern Carolina.  In the report, Dr. Wurtz 
reported that the veteran had recurrent melanoma that had 
recurred several times in the local and regional areas of his 
right thigh.  The examiner noted that the melanoma in the 
right thigh had been removed, but that he had persistent 
melanoma lesions in both lungs, "for about a year now."  
Dr. Wurtz pointed out that the veteran had served in Vietnam 
during service and was exposed to Agent Orange, and that his 
melanoma might be related to that exposure.

Thereafter, in a September 2001 report, Dr. Wurtz reiterated 
that the veteran had recurrent metastatic malignant melanoma 
and had previously received treatment at Duke University for 
his pulmonary metastases.  

In a November 2001, another of the veteran's treating 
physicians at Onslow, Dr. E.G. Gallagher, Jr., noted that the 
veteran was now approximately three years post initial 
excision of melanoma of the right lateral thigh.  He added 
that the veteran had been followed for this condition at Duke 
and Onslow, and that in November 1999, he was found to have 
an area of the tumor that had spread to a lymph node in his 
thigh above the excision.  The physician further stated that 
in September 2000, the veteran was diagnosed by CT scan as 
showing pulmonary or lung involvement by metastases.  In 
light of the veteran's history, Dr. Gallagher opined that the 
veteran "definitely" had transient metastases in the lung 
at some point in 1999.

In a December 2001 report, Dr. Wurtz indicated that the 
veteran had metastatic melanoma that had been treated with 
Interferon.  The physician noted that the veteran was 
originally diagnosed as having melanoma in the latter part of 
1998 and that the cancer was noted to be metastatic in June 
1999; he stated that at the time, it was more likely than not 
involving his lungs.  In this regard, Dr. Wurtz reported that 
although specific documentation "defining the cancer" in 
the lungs was not made until June 2000, it was more likely 
than not that it did involve the lungs in 1999.

As noted in the introduction, when this matter was initially 
before the Board in January 2003, the Board determined that 
further development was necessary.  In this regard, pursuant 
to the law then in effect, the Board instructed the Board's 
development unit to request the veteran to identify any 
medical evidence and to submit any medical evidence he had in 
his possession showing that his melanoma had its onset during 
his period of active military service or that there was a 
causal relationship between his melanoma and subsequent lung 
cancer that developed due to his presumed exposure to Agent 
Orange in service.  The Board also instructed the development 
unit to afford the veteran an appropriate VA examination to 
determine whether it was at least as likely as not that the 
veteran developed right thigh melanoma with subsequent 
pulmonary metastases as result of any incident or event that 
occurred during his period of active duty service, to include 
his presumed exposure to Agent Orange.

Consistent with the Board's instructions, in a March 2003 
letter to the veteran, the Board requested that he identify 
any pertinent outstanding records and cite or submit any 
evidence showing that his melanoma had its onset during his 
period of active military service or that there was a causal 
relationship between his melanoma and subsequent lung cancer 
and his presumed exposure to Agent Orange in service.  

In further compliance with the Board's instructions, in June 
2003 the veteran was afforded another formal VA examination.  
Following his review of the veteran's medical history, 
including his presumed exposure to Agent Orange during 
service, as well as his physical examination of the veteran, 
the physician diagnosed the veteran as having stage IV 
metastatic melanoma.  With regard to the etiology of the 
veteran's disease, the physician indicated that there was no 
published data showing any connection between exposure to 
Agent Orange and melanoma.  In this regard, he stated the 
fact that the veteran's melanoma occurred on the proximal 
thigh in a non-sun exposed area also suggested that contact 
of that part of the body with Agent Orange would have would 
have been very unlikely.  Further, he opined that the 
subsequent development of lung metastases was likewise 
unrelated to Agent Orange exposure because the lung is a 
common site of metastasis in patients with melanoma.  
Finally, in an addendum dated later that same month, the 
examiner indicated that he had offered his conclusions after 
reviewing the veteran's claims folder.

In July 2003, the Board remanded this case to cure a 
procedural defect in light of the Federal Circuit's decision 
in Disabled American Veterans v. Secretary of Veterans 
Affairs.  Thereafter, in an August 2003 rating action, which 
was issued to the veteran as part of the SSOC dated later 
that same month, the RO considered the private medical 
records obtained by the Board as well as the June 2003 VA 
examination report and accompanying addendum.

Finally, in January 2004 written argument, the veteran's 
representative echoed the veteran's contentions, asserting 
that service connection was warranted on a presumptive basis 
because the veteran served in Vietnam and was presumed to be 
exposed to Agent Orange and was diagnosed as having a 
respiratory cancer.


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as cancers, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for cancers is 
one year.  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, including lung 
cancer, will be established even though there is no record of 
such disease during service.  Id.; 38 C.F.R. § 3.309(e).

After a careful review of the lay and medical evidence, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Central to this determination 
is the Board's finding that the veteran suffers from 
metastatic malignant melanoma with pulmonary metastases, and 
that he does not have primary lung cancer.

As a preliminary matter, the Board observes that the veteran 
does not contend, and the evidence does not show, that he had 
a cancer of any kind to a compensable degree during service 
or within one year of his discharge.  Indeed, the earliest 
evidence that the veteran had any form of cancer was in 
November 1998, more than 28 years subsequent to his discharge 
from active duty, when he was diagnosed as having melanoma.  

As noted above, the veteran instead asserts that service 
connection is warranted because he has lung cancer, for which 
presumption service connection due to Agent Orange exposure 
is available.  Thus, he implicitly contends that it is not 
shown that the lung cancer metastasized from the right thigh 
melanoma primary site and that the lung cancer could have 
been present in his lung independently of the metastatic 
melanoma.  In this regard, however, the Board points out that 
the medical evidence of record uniformly and clearly 
attributes the lung involvement to metastases from the 
primary site, i.e., the melanoma.  Indeed, the only competent 
evidence of record, which includes not only of the report 
prepared by the June 2003 VA examiner, but those of the 
veteran's treating physicians, uniformly attributes the lung 
metastases to the primary site of the melanoma.  

With regard to the diagnosis of the veteran's cancer and the 
etiology of the disease, the Board observes that a September 
2000 private CT scan revealed that he had malignant cells in 
his left lower nodule that were consistent with metastatic 
malignant melanoma and his treating physician, Dr. Gallagher, 
opined that the veteran definitely had transient metastases 
in the lung (from his melanoma) beginning in 1999; in a 
December 2001 report, Dr. Wurtz agreed with that assessment.  
Further, the March 2001 VA examiner diagnosed him as having 
recurrent metastatic melanoma with pulmonary dominant 
disease.  Similarly, in Dr. Wurtz's June and September 2001 
reports, the veteran's private treating physician noted that 
the veteran had recurrent melanoma in the local and regional 
areas of the right thigh and had persistent melanoma lesions 
in both lungs for approximately one year and that he was 
receiving treatment at Duke for his pulmonary metastases.  

Further, to eliminate any question as to the identity of the 
veteran's cancer and the etiology of the disease, in June 
2003, the veteran was afforded a pertinent VA examination.  
In the June 2003 VA examination report, the VA physician, 
after reviewing the veteran's claims folder and physically 
examining him, ruled out any relationship between exposure to 
Agent Orange and the veteran's melanoma.  Indeed, he pointed 
out that the site of the veteran's melanoma was his proximal 
thigh, which was in a non-sun exposed area, which he stated 
suggested that contact of that part of the body with Agent 
Orange would have would have been very unlikely.  Further, he 
opined that the subsequent development of lung metastases was 
also unrelated to Agent Orange exposure because the lung is a 
common site of metastasis in patients with melanoma.  

Thus, although the veteran's metastatic malignant melanoma 
has metastasized to the lung, service connection on a 
presumptive Agent Orange basis is not warranted because the 
presumption is only available for primary site cancers.  In 
this regard, the Board points out that the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
cancer metastasizing from another primary site does not 
warrant invoking the presumption of service connection due to 
Agent Orange exposure.  See Darby v. Brown, 10 Vet. App. 243 
(1997).  Moreover, presumptive service connection due to 
Agent Orange exposure has been made expressly subject to the 
provisions of 38 U.S.C.A. § 1113.  See 38 U.S.C.A. 
§ 1116(a)(1).  Section 1113(a) provides that the presumption 
contained in section 1116 is not applicable where there is 
evidence to establish that a disease that is a recognized 
cause of a disease within the purview of section 1116 has 
been suffered between the date of separation from service and 
the onset of any such disease.  In a precedent opinion 
interpreting the effect of section 1113 on claims for 
presumptive service connection on an Agent Orange basis, VA's 
General Counsel has held that presumptive service connection 
may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as 
being associated with herbicide exposure if the cancer 
developed as the result of metastasis of a cancer that is not 
associated with herbicide exposure.  VAOPGCPREC 18-97, 62 
Fed. Reg. 37954 (1997).  Precedent opinions of the General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c).  

In light of the foregoing, the Board but must deny this claim 
because the preponderance of the competent medical evidence 
is against a finding that the veteran's pulmonary metastases 
is related to service or to any incident of service origin.  
Although the Board does not question the sincerity of the 
veteran's conviction that he has lung cancer, which is 
related to his Agent Orange exposure, the Board notes that, 
as a lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since the preponderance of the medical evidence 
is against a showing that the veteran has lung cancer or that 
his pulmonary metastases are related to service, to include 
his exposure to herbicides, such as Agent Orange, while 
serving in Vietnam, there is no basis upon which to establish 
service connection for his pulmonary metastases.


ORDER

Service connection for pulmonary metastases, asserted as lung 
cancer due to Agent Orange exposure, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



